Citation Nr: 0104853	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-47 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

Entitlement to service connection for the residuals of injury 
to the left leg, back, and neck.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).

The procedural history of this claim is slightly complicated.  

The January 1994 rating decision that is the subject of this 
appeal denied entitlement to service connection for left leg, 
back, and neck disabilities described as the chronic 
residuals of injury sustained in a motor vehicle accident; 
entitlement to service connection for hearing loss; and 
entitlement to non-service connected pension benefits.  The 
veteran submitted a timely notice of disagreement, in 
February 1994, to this rating decision, indicating that he 
disagreed with denial of "service connected disability 
benefits."  The RO responded in November 1994 with a 
statement of the case identifying the issue of entitlement to 
service connection for chronic residuals of left leg, back, 
and neck injury from motor vehicle accident, and hearing 
loss.  The veteran submitted a timely substantive appeal in 
January 1995, in which he identified the issues of 
entitlement to service connection for his back, neck, and 
both legs as the residuals of injuries sustained in an 
inservice motor vehicle accident.

First, the issue of entitlement to service connection for a 
right leg disability, as the residual of injury sustained in 
an inservice motor vehicle accident, has not been adjudicated 
by the RO.  This issue is referred to the RO for appropriate 
action.

Second, the claims file reflects inconsistency in the manner 
in which the issue on appeal has been described.  In the 
November 1994 statement of the case and in a November 2000 
supplemental statement of the case, the RO described the 
issue on appeal as chronic residuals of left leg, back, and 
neck injury from motor vehicle accident.  But, in January 
2001, the RO described the issue on appeal in a subsequent 
supplemental statement of the case, as entitlement to service 
connection for a chronic back disorder.  The veteran's 
representative, in a February 2001 Written Brief 
Presentation, further identified the issue on appeal as 
entitlement to service connection for a back condition.  
Nonetheless, because the issue as denied in the original 
rating decision and as perfected on appeal was described as 
the residuals of injury from a motor vehicle accident, 
involving the left leg as well as the entire spine, the Board 
will continue to identify the issue as it is listed on the 
title page of this document.  In view of the development 
undertaken below, this characterization by the Board results 
in no prejudice to the appellant.

Third, the Board notes that the veteran's notice of 
disagreement included, as noted above, all service connected 
disability benefits that were denied in the original rating 
decision.  Accordingly, the statement of the case also 
identified the issue of entitlement to service connection for 
hearing loss as being on appeal.  However, the veteran 
submitted a timely substantive appeal, in January 1995, in 
which he identified only his back, neck and leg disabilities.  
The veteran submitted correspondence the following month 
requesting the status of his claim for service connection for 
hearing loss.  The RO responded in March 1996 that his claim 
for service connection for hearing loss had been denied.  The 
veteran did not respond to this letter.  Yet, the RO included 
the issue of service connection for hearing loss in its 
November 2000 supplemental statement of the case.  The reason 
for this is unclear.  In a letter accompanying this document, 
the RO notified the veteran he must respond within 60 days to 
perfect his appeal as to any new issue identified.  Although 
the veteran's representative addressed the issue of hearing 
loss in its Written Brief Presentation, the Board notes that 
this document, dated in February 2001, was submitted beyond 
the 60 day period.  Thus, it is not timely to suffice as a 
substitute for substantive appeal as to this issue.  Nothing 
else concerning this issue was received either from the 
veteran or his representative within the 60 day time period 
from the last supplemental statement of the case identifying 
the issue, or within the one-year period from the initial, 
January 1994, rating decision.  See 38 U.S.C.A. § 7105(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202 (2000).  
As such, based on the current record, the only issue before 
the Board is the one cited on the title page.

If the veteran wishes to submit a claim for service 
connection for hearing loss or to appeal the timeliness of 
his appeal as to that issue, he may file these claims with 
the RO.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

The veteran avers that he was in a motor vehicle accident 
during active service, in which he injured his leg, back, and 
neck.  He argues that the left leg, back, and neck 
disabilities he now manifests are the result of that initial, 
inservice injury.  Service medical records reflect that he 
was in an automobile accident in August 1977, and that he was 
treated for left ankle and left eye problems.  Private 
medical records for emergency treatment and hospitalization 
at the time of the accident have been associated with the 
claims file.  These records are dated in August 1977 and 
reflect that he sustained injury to the cervical, dorsal, and 
lumbosacral spine, left ankle and foot.  Results of X-rays 
revealed no fractures, however, and his report of medical 
examination at discharge, dated in December 1977, found no 
spine, lower extremity, or other musculoskeletal 
abnormalities.  However, the veteran has presented evidence 
of current spine and left lower extremity disabilities:  
cervical and lumbar spondylosis of the spine with 
radiculopathy, diagnosed in February 1996; status post 
diskectomy at C6-7 and C5-6 with cervical radiculopathy at 
C7-8, lumbar spondylosis with possible herniated disc at L1 
and chronic lumbar pain syndrome with radiculopathy at L5-S1, 
diagnosed in March 1992.  In addition, private and VA records 
contain references that could be construed as evidence of a 
nexus between current disability and the inservice injury.  
For example, a VA treatment record dated in December 1995 
notes that the veteran has chronic pain related to an old 
injury.  And, a private medical record dated in April 1988 
reveals the following statement, "The reason for the left 
nerve delay is the old nerve injury from ... 1975."  Yet, 
private records also show that the veteran sustained a work-
related lifting injury in 1988, multiple falls in 1989, and a 
motorcycle injury.  

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case, in part, for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

First, the Board received additional evidence from the 
veteran.  This evidence was received within the 90-day period 
specified in the January 2001 letter informing the veteran 
his appeal had been transferred to the Board.  However, the 
evidence was submitted without the appropriate waiver of 
review by the agency of original jurisdiction.  Moreover, it 
clearly addresses the issue on appeal, thus it is pertinent.  
Hence, it must be returned for the RO's review and issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304.

Second, the record reflects that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  In addition, private medical records reveal that he 
may have received Workman's Compensation benefits for the 
1988 work-related injury.

Third, the Board finds that a medical opinion is needed as to 
whether the veteran's currently manifested left leg, back, 
and neck disabilities are due to or the result of military 
service.  Thus, the RO should afford the veteran a VA 
examination in order to clarify the nature and extent of his 
left leg, back, and neck disabilities and to procure a 
medical opinion on the etiology of these conditions.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
left leg, back, and neck disabilities.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
left leg, back, and neck disabilities 
that are not already of record.  The RO 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his left leg, 
back, and neck disabilities from VA 
Medical Centers (MCs) in Lake City and 
Gainesville, Florida since his discharge 
from active service in 1977.

3.  The RO should request that SSA 
provide legible copies of the decision 
that found the veteran disabled and 
legible copies of the supporting medical 
evidence used.

4.  Concerning the 1988 work-related 
injury, the RO should further request 
that the veteran furnish the name and 
address of his former employer, and 
information about any and all Workmen's 
Compensation claims he may have filed.  
The RO should obtain the necessary 
authorization for the release of private 
medical records.  The RO should obtain 
documentation regarding the 1988 work-
related injury and any and all 
documentation regarding the veteran's 
claim(s) for benefits from the employer's 
Workmen's Compensation Disability 
insurance.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) for an opinion regarding 
his left leg, back, and neck 
disabilities.  After reviewing the 
records and examining the veteran, the 
examiner(s) is(are) requested to express 
an opinion(s) as to the following 
questions:

(a)  What is the nature and extent of the 
veteran's current left leg, back, and 
neck disabilities?

(b)  Is it as likely as not that the 
veteran's currently diagnosed left leg, 
back, and neck disabilities are the 
result of his inservice motor vehicle 
accident?

(c)  The examiner(s) is(are) requested to 
comment upon any intervening accidents 
and/or injuries, including the 1988 work-
related injury, the falls experienced in 
1989, and the motorcycle accident.  The 
examiner(s) is(are) asked to indicate 
what, if any, effect these intervening 
accidents had upon the veteran's left, 
back, and neck to determine, if possible, 
what portion of his currently diagnosed 
left, back, and neck disabilities are the 
result of this accident and any other 
intervening accidents, as opposed to the 
inservice injury.  If the examiner(s) 
cannot so determine, s/he(they) should so 
state.

Particular attention is directed to the 
December 1995 VA treatment record in 
which the examiner assessed the veteran 
with chronic pain related to an old 
injury, and the April 1988 statement that 
the left nerve delay is the result of an 
old nerve injury from 1975.

The examiner(s) is(are) asked to identify 
the information on which he/she(they) 
based the opinion(s).  The opinion(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinion(s) should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon. 

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

9.  Thereafter, the matter should be 
readjudicated by the RO, including review 
of the newly submitted evidence.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




